Case 2:19-cr-20472-GAD-APP ECF No. 16 filed 01/07/20 PagelD.80 Page1of4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
United States of America,
Plaintiff, Case No. 19-cr-20472
Hon. Gershwin A. Drain
V.

Christian Anthony Newby,

Defendant.

DECLARATION OF PUBLICATION

In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the
Federal Rules of Criminal Procedure, notice of the forfeiture was posted on an
official government internet site (www. forfeiture.gov) for at least 30 consecutive
days, beginning on August 26, 2019 and ending on September 24, 2019. (See,
Attachment 1).

I declare under penalty of perjury that the foregoing is true and correct.

hdisauach o! L

jel Dydell Se

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Michigan 48226

(313) 226-9125
Adriana.dydell@usdoj.gov

CA Bar No. 239516

Executed on J anuary0, 2020.

 
Case 2:19-cr-20472-GAD-APP ECF No. 16 filed 01/07/20 PagelD.81 Page 2 of 4

Attachment 1

UNITED STATES DISTRICT COURT
_ FOR THE EASTERN DISTRICT OF MICHIGAN
COURT CASE NUMBER: 19-CR-20472; NOTICE OF FORFEITURE

Notice is hereby given that on August 20, 2019, in the case of U.S. v. Christian
Newby, Court Case Number 19-CR-20472, the United States District Court for the Eastern
District of Michigan entered an Order condemning and forfeiting the following property to
the United States of America: :

Fabrique D'Armes de Guerre de Precision "Libia" Unknown Pistol CAL:25 SN:15378
(19-ATF-029720). -

7 Rounds Unknown Ammunition CAL:25 (19-ATF-029723).

The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (August 26, 2019) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 231 W. Lafayette, Detroit, Ml 48226, and a copy served
upon Assistant United States Attorney Adriana Dydell, 211 W. Fort Street, Suite 2001,
Detroit, MI 48226. The ancillary petition shall be signed by the petitioner under penalty of
perjury and shall set forth the nature and extent of the petitioner's right, title or interest in
the forfeited property, the time and circumstances of the petitioner's acquisition of the
right, title and interest in the forfeited property and any additional facts supporting the
petitioner's claim and the relief sought, pursuant to 21 U.S.C. § 853(n).

Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing. of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed. under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
-made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https:/Avww.forfeiture.gov/FilingPetition.htm

 
Case 2:19-cr-20472-GAD-APP ECF No. 16 filed 01/07/20 PagelD.82 Page 3of4

website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Adriana Dydell, 211 W. Fort Street, Suite 2001, Detroit, MI 48226. This website
provides answers to frequently asked questions (FAQs) about filing a petition for

remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.

 
Case 2:19-cr-20472-GAD-APP ECF No. 16 filed 01/07/20 PagelD.83 Page 4 of 4

Advertisement Certification Report

  

The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between August 26, 2019 and September 24, 2019: Below is a summary report that identifies the uptime
‘for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. Christian Newby

Court Case No: 19-CR-20472
For Asset ID(s): See Attached Advertisement Copy

08/26/2019 . Verified

e

Additional log information is available and kept in the archives for 15 years after the asset has been disposed.

 
